IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,078-01


                      EX PARTE PABLO ENRIQUE URIBE, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. B-17-2098-0-CR-B-1 IN THE 156TH DISTRICT COURT
                               FROM BEE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of assault on a public servant and sentenced to ten years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being denied due process in the parole revocation process.

Applicant alleges that while out on parole he was arrested for new charges, but no formal charges

have been filed. He says a parole revocation warrant was issued and executed, but he has been held

for more than 41 days without a parole revocation hearing and without being formally charged with

the new offense.

       Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE Sec.
                                                                                                       2

508.282; Morrissey v. Brewer, 408 U.S 471, 488, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department

of Criminal Justice’s Office of the General Counsel to obtain a response from a person with

knowledge of relevant facts. In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant

is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall

appoint counsel to represent at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is

appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact as to whether Applicant has been advised of his

rights in the revocation process, whether he requested or has received a preliminary hearing, and

whether he has received a final revocation hearing. The trial court shall make findings of fact as to

whether Applicant was arrested for a new offense, and if so, whether he has been formally charged

with a new offense. The trial court shall make findings of fact and conclusions of law as to whether

Applicant is being afforded due process in the parole revocation process. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                           3

Filed: November 10, 2021
Do not publish